DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Drawings
The drawings are objected to because 220 appears to be pointing to part 228 (defects) in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 10 and 20 are amended to state wherein the thermal insulation layer causes a ratio of the modulus of the cap to the modulus of the braze joint to increase to a value greater than or equal to 1.1, wherein .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 are indefinite because it is unclear what the volume of a geometrical body and a heat dissipation area are and where they are located.  A volume and an area can be located anywhere and be any size of the braze joint.  There is no direction or description in the current specification that states how to measure or calculate these values.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ito et al. (2012/0186154 from IDS).
Regarding claim 10, Ito discloses a method of brazing a recess defined within a base, the recess 60 depending from a base surface of the base into the base to an inner edge, the method comprising: creating a cap (top of 80, figure 6) of braze material above the recess, the cap having an exposed braze surface; positioning a thermal insulation layer over the exposed braze surface (paragraph 0060); heating the braze material within an environment to create at least partially molten braze material that includes a first portion adjacent to the cap, and a second portion adjacent to the inner edge; and -22-503298-US-1cooling the at least partially molten braze material to form a solid braze joint within the recess (paragraphs 0056-0069, figures 6-9).  Ito discloses that the thermal 
Regarding claim 11, Ito discloses that the braze material is a braze paste comprising a braze filler alloy, a braze powder, and a binder, and wherein creating a cap of braze material above the recess further comprises filling the recess from the surface to the inner edge with the braze paste such that the cap and braze paste in the recess are in fluid communication (paragraphs 0056-0069).  
Regarding claim 13, Ito discloses cooling the at least partially molten braze material to form a braze joint further comprises passively allowing the environment to cool (paragraph 0065).  
Regarding claim 14, since the braze would have to be cooled in order to complete the repair process, it is inherent that cooling the at least partially molten braze material comprises cooling a location on the base closer to the inner edge than to the cap.  
Regarding claim 15, since Ito discloses the claimed process, it is the Examiner’s position the solid cap has greater porosity than the solid braze joint.  Since there is an enablement rejection and a 112 rejection as stated above, it is the Examiner’s position that since Ito discloses the claimed method, the modulus would be similar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holi (8,042,723) in view of Ito et al. (2012/0186154 from IDS).
Regarding claim 10, Holi discloses a method of brazing a recess defined within a base 10, the recess 11 depending from a base surface of the base into the base to an inner edge, the method comprising: creating a cap (13 on figure 4A) of braze material above the recess, the cap having an exposed braze surface; heating the braze material within an environment to create at least partially molten braze material that includes a first portion adjacent to the cap, and a second portion adjacent to the inner edge (figure 4A-B, column 7 line 46 to column 8 line 19).  While Holi does not specifically state -22-503298-US-1cooling the at least partially molten braze material to form a solid braze joint within the recess, this is inherent as the braze material would have to be cooled to finish the repair. 
Holi does not disclose positioning a thermal insulation layer over the exposed braze surface; however, Ito discloses positioning a thermal insulation over the exposed braze surface of a repair (paragraph 0060).  To one skilled in the art at the time of the invention it would have been obvious to place a thermal insulation material over the braze to prevent the braze repair material from running down (paragraph 0060).  Since 
Regarding claim 11, Ito discloses that the braze material is a braze paste comprising a braze filler alloy, a braze powder, and a binder, and wherein creating a cap of braze material above the recess further comprises filling the recess from the surface to the inner edge with the braze paste such that the cap and braze paste in the recess are in fluid communication (paragraphs 0056-0069).  
Regarding claim 12, Holi discloses heating the braze material within an environment to create at least partially molten braze material further comprises filling the recess to the inner edge with at least partially molten braze material from the cap via capillary effect (figure 4A-B, column 7 line 46 to column 8 line 19).  
Regarding claim 13, Ito discloses cooling the at least partially molten braze material to form a braze joint further comprises passively allowing the environment to cool (paragraph 0065).  
Regarding claim 14, since the braze would have to be cooled in order to complete the repair process, it is inherent that cooling the at least partially molten braze material comprises cooling a location on the base closer to the inner edge than to the cap.  
.  

Allowable Subject Matter
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that taught or suggested the method in claim 16 that included the process for extracting heat as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-20 have been considered but are moot because the new ground of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735